DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-13 are currently pending.
	Claims 1-13 are rejected.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. EP17181726.5, filed 07/17/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Accordingly, each of claims 1-13 are afforded the effective filing date of 07/17/2017.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy of the IDS document is included with this Office Action.

Drawings
	The Drawings submitted 07/16/2018 are accepted.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 07/16/2018.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

	The abstract of the disclosure contains phrases which can be implied, such as “The present disclosure is concerned with…” and “the method of the disclosure”. Appropriate correction is requested.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A thresholding method and device for analyzing a biological dataset.

Claim Objections
	The claims are objected to for the following informalities:
Claim 1, step e) is missing a semicolon at the end of the step.
Claim 1, step g) recites “providing the new discrimination value… as threshold for…”, which is a typographical error. The claim should be amended to recite “providing the new discrimination value… as a threshold for…”.
Claim 6 recites “wherein step e) comprises: i. … ; ii. …  iii) … ; v) … .”, which contains several typographical errors. The claim should be amended to recite “wherein step e) comprises: i) … ; ii) … ; iii) … ; and v) … .” to maintain consistency in punctuation throughout the claim set. See also the 35 U.S.C. 112(b) rejection below regarding step iv.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed methods for the following reasons:
	Claim 1, step g) recites “providing the new discrimination value obtained in step f) of the last iteration as threshold for allocating measurement data from a test measurement sample into either data category”. As the claim recites the intended result of “for allocating” and no actual “allocating” is performed, the claim is interpreted as limited only to “providing the new discrimination value obtained in step f)”.  
Regarding claims 1, 3, 5-9, and 11, the instant claims recite lists of elements and steps with “or” statements. Claims reciting elements or steps in lists containing an “or” are interpreted as requiring only one element or step from the list. Therefore, methods which anticipate or make 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	 
	Claim 1, step d), recites the limitations “the cumulative probability function” twice, once for Group A and once for Group B. There is insufficient antecedent basis for this limitation as cumulative probability function. It is recommended to amend the claim to recite “a cumulative probability function” in both instances.
	Claim 1, step e), recites the limitation “optimizing the ratio of the two cumulative probability functions determined in step d) with regard to a predefined error factor”. How the ratio is being optimized and how the predefined error factor affects optimization are both unclear. As the metes and bounds of what constitutes optimization are undefined, step d) is indefinite. It is noted that while the steps recited in claim 6 provide a method for optimizing the ratio of the two cumulative probability functions, claim 1 remains indefinite. Clarification via claim amendment is requested.  
	Claim 1, step e), recites the limitation “the ratio”. There is insufficient antecedent basis for this limitation as this is the first recitation of a ratio. It is recommended to amend the claim to recite “a ratio”.
	Claim 1, step g), recites the limitation “the last iteration”. There is insufficient antecedent basis for this limitation as this is the first recitation of a last iteration. It is recommended to amend the claim to recite “a last iteration”.
	Claim 6, step i., recites the limitation “the intersection point”. There is insufficient antecedent basis for this limitation as this is the first recitation of an intersection point. It is recommended to amend the claim to recite “an intersection point”.
	
	Claim 6, step ii., recites the limitation “calculating the probability of said intersection point deriving two new cumulative probability functions”. First, there is insufficient antecedent probability. Second, it is unclear whether the claim is intended to calculate the probability that the intersection point would derive two new cumulative probability functions, or whether by calculating the probability of the intersection point, two new cumulative probability functions are derived. Clarification via claim amendment is requested.
	Claim 6, step v), recites the limitation “the probability density function ratio”. There is insufficient antecedent basis for this limitation as this is the first recitation of a probability density function ratio. It is recommended to amend the claim to recite “a probability density function ratio”.
	Claim 6 recites the limitation “v) interpolating the probability density function ratio…”. Step v) is immediately preceded by step iii). It is unclear whether step iv) has been erroneously omitted, or whether step v) has been erroneously labelled as step v) instead of step iv). Clarification via claim amendment is requested.
	Because the examiner cannot reasonably infer Applicant’s intended scope of claim 6 without considerable speculation, this claim will not be examined with respect to the prior art.  
	Claim 7 recites the limitation “the error factor is below or equal to 100, below or equal to 80, below or equal to 60, below or equal to 50, below or equal to 40, below or equal to 30, below or equal to 20 or below or equal to 10”. It is unclear what these numbers represent. Under the BRI, 100 could be an absolute value, or 100 could be equivalent to 100% of a ratio between or a scale indicating false positives and false negatives, as is supported by the specification at (page 9, lines 19-20). If the error factor is a ratio between false positives and false negatives, it is also unclear how the ratio is calculated to obtain the error factor, i.e., does the error factor equal the 
	Claim 8 recites the limitation “The method of claim 1, wherein said predetermined number of iterations is…”. Claim 1 sets forth the limitation that the iteration is carried out until the compositions of data categories remain constant or for a predetermined number of iterations. It is unclear if claim 8 is intended to remove the optional limitation of claim 1 by requiring a predetermined number of iterations. Clarification via claim amendment is requested.
Claim 10 recites the limitation “the step of…”. There is insufficient antecedent basis for this limitation as this is the first recitation of a step. It is recommended to amend the claim to recite “a step of…”.
Claim 10 recites the limitation “the method further comprises the step of performing an analyzing assay and retrieving the measurement data from said assay”. It is unclear whether the measurement data retrieved from the assay is the same measurement data recited in claim 1, step a) and the limitation is intended to add a step of acquiring data for the analysis of claim 1, or if the limitation is intended to provide a further step to the method of claim 1. For examination purposes, this limitation is interpreted as adding a step of acquiring data for analysis in claim 1. Clarification via claim amendment is requested.
Claim 11 recites the limitation “wherein said analyzing assay comprises Flow Cytometry, nucleic acid hybridization or immunohistology and imaging”. It is unclear whether the term imaging is meant to modify only immunohistology, or whether the term imaging is meant to modify Flow Cytometry, nucleic acid hybridization, and immunohistology. For 
Claim 12 recites the limitation “The method of claim 11, wherein said analyzing assay comprises nucleic acid amplification by digital polymerase chain reaction (dPCR)”. Claim 11 sets forth that said analyzing assay comprises Flow Cytometry, nucleic acid hybridization or immunohistology and imaging. It is unclear if claim 12 is intended to remove the optional limitation of claim 11 by requiring dPCR rather than Flow Cytometry, other types of nucleic acid hybridization or immunohistology and imaging, or whether claim 12 is intended to depend from claim 10 rather than claim 11. Clarification via claim amendment is requested.
Claim 13 recites the limitation “A computer-readable medium comprising a computer program code that when run on a data processing device carries out the method of claim 1”. Claim 13 is a single claim which claims both an apparatus and the method steps of using the apparatus, which the courts have found to be indefinite because it is unclear when infringement occurs in such a claim (In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011); MPEP 2173.05(p)). Clarification via claim amendment is requested.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a method for analyzing a dataset [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for separating data) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: c) separating the plurality of measurement data into either one of the two different data categories by determining whether the individual values of the measurement data are above or below the predefined discrimination value; d) determining the cumulative probability function for all values in the data category above the discrimination value (Group A) and determining the cumulative probability function for all values in the data category below the discrimination value (Group B); e) optimizing the ratio of the two cumulative probability functions determined in step d) with regard to a predefined error factor, thereby obtaining a new discrimination value; f) iterating steps c) to e), whereby the new discrimination value obtained in step e) after an iteration replaces the discrimination value of the previous iteration; and the iteration is carried out until the compositions of data categories (Group A and Group B) remain constant or for a predetermined number of iterations.
Dependent claim 6: wherein step e) comprises: i. determining the intersection point between the cumulative probability functions of step d); ii. calculating the probability of said intersection point deriving two new cumulative probability functions; iii) multiplying or dividing said new cumulative probability functions by the square root of the predefined error factor and calculating two approximation points using inverse cumulative probability functions; v) interpolating the probability density function ratio of the approximation points thereby obtaining a new discrimination value.
Dependent claims 7-8: recite further limitations of the recited judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually separate data into different categories based on comparisons to whether the data point is above or below a certain value and to perform further steps to optimize the value for the given dataset, which includes the mathematical techniques of calculating and interpolating probabilities and multiplying or dividing. There are no specifics as to the methodology involved in “compiling” or in “generating” and thus, under the BRI, one could simply, for example, compare the data to a predetermined value and perform the mathematical techniques to optimize the value using pen and paper. 
Therefore, claim 1 and those claims dependent therefrom recite abstract ideas [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim 
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “a) providing a dataset comprising a plurality of measurement data from a plurality of measurement samples; b) providing a predefined discrimination value for separating the measurement data into two different data categories; … and g) providing the new discrimination value obtained in step f) of the last iteration as threshold for allocating measurement data from a test measurement sample into either data category”.
Dependent claims 10: “the step of performing an analyzing assay and retrieving the measurement data from said assay”.
Dependent claims 2-5 and 11-12: recite further limitations of the recited additional elements in the claims.
Dependent claims 9 and 13 include a computer-implemented method and computer-readable medium comprising a computer program code and corresponds to the same judicially recited exceptions as pertain to claim 1 above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “providing” and “retrieving” data and “performing an analyzing assay”, perform functions of collecting the data needed to carry out the abstract idea. Data gather does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Majumdar et al. (WO 2014/210559A1, IDS reference) discloses that providing, or receiving, datasets and values (i.e., thresholds) is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0006] and [0050]. The prior art to Majumdar also discloses that performing an analyzing assay (i.e., PCR) is a data gathering element that is routine, well-
With respect to claims 9 and 13, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Majumdar et al. (WO 2014/210559A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0034-0044]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].

2. 	With respect to claims 14-20, the claimed invention is directed to non-statutory subject matter.  The claimsdo not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore, the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal Circuit, 2006).  It is noted that the recitation of a "non-transitory computer-readable medium" would overcome the rejection with respect to this issue under 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sezgin et al. (Journal of Electronic Imaging, 2004, 13(1), pp.146-165) in view of Di Zenzo et al. (IEEE Transactions on Systems, Man, and Cybernetics, Part B (Cybernetics), 1998, 28(1), pp.15-23) and in further view of Martinis et al. (S., Natural Hazards and Earth System Sciences, 2009, 9(2), pp.303-314.).  
	Claim 1 discloses a method for analyzing a dataset comprising the steps of: a) providing a dataset comprising a plurality of measurement data from a plurality of measurement samples;
b) providing a predefined discrimination value for separating the measurement data into two different data categories; c) separating the plurality of measurement data into either one of the 
Regarding claim 1, the prior art to Sezgin teaches a survey of image thresholding methods (abstract). Regarding steps a) and c), Sezgin teaches that in many applications of image processing, the gray levels of pixels belonging to the object are substantially different from the gray levels of the pixels belonging to the background (i.e., a dataset comprising a plurality of measurement data), and that thresholding is a tool to separate objects from the background (i.e., separating the plurality of measurement data into either one of the two different data categories by determining whether the individual values of the measurement data are above or below a discrimination value) (page 146, column 1, paragraph 1). Regarding step d), Sezgin teaches fuzzy memberships are an indication of how strongly a gray value of a pixel belongs to the background or to the foreground, where the farther away a gray value is from a presumed threshold, the greater becomes its potential to belong to a specific class (page 152, Fuzzy entropic thresholding). Sezgin teaches summing, separately, those gray value probabilities that map into the foreground Af (i.e., Group A) and background Ab (i.e., Group B) events (i.e., determining the cumulative probability function for all values in Group A and Group B) (pages 152-153, Fuzzy entropic thresholding). However, Sezgin does not teach providing a plurality of measurement samples or a predefined discrimination value, or optimizing the ratio of the two cumulative probability functions and iterating steps c) to e) to provide a new discrimination value. 
However, the prior art to Di Zenzo teaches image thresholding using fuzzy entropies (title) with a cost function to force the fitting function as close as possible to a two-valued function that depicts an ideal two-level image with an object and a background (abstract). Di Zenzo teaches the application of the theory of fuzzy sets to image analysis by calculating the gray level of each pixel in the image with a membership function (page 15, column 1, paragraph 1). Regarding step e), Di Zenzo teaches an approach with no a priori knowledge of the theoretical gray level of the both the background and object by introducing the background level (α) and the object level (b) among unknowns, leading to a classical optimization problem which is solved by associating a cost to each local departure of the approximating function x from the theoretical values a, b, where m is a user supplied parameter for penalizing the misclassifications of object pixels (i.e., a predefined error factor) (page 19, column 1, paragraphs 4-6). The instant disclosure defines the term "error factor" as a predefined expectation regarding the presence of false positives and false negatives (page 9, lines 19-20). As Di Zenzo teaches optimizing the levels of background and the object (i.e., obtaining a new discrimination value) in regard to the misclassifications of the object pixels, and as these adjustments would lead to changes in the cumulative probability functions for both the background and the object, it is considered that Di b and the object a are computed iteratively until a parameter specified by the calling program is reached (i.e., a predetermined number of iterations) (page 19, column 2, paragraph 5 through page 20, column 1, paragraph 2). Regarding step g), Di Zenzo teaches a series of iterations of an inner process in which the background level a and the object level b are updated (i.e., providing a new discrimination value) (page 19, column 2, paragraph 5 through page 20, column 1, paragraph 2), wherein calculation of the gray level values of the image is repeated every time new values of a,b are produced (i.e., iterating step c)) (page 22, column 2, paragraph 2). Insofar as the iterative process taught by Di Zenzo begins at step c), it is considered that Di Zenzo fairly teaches the limitation of iterating steps c), d), and e).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of using fuzzy entropy to threshold a dataset as taught by Sezgin with the iterative optimization method of Di Zenzo. The basic technique of fuzzy entropy thresholding extended to include iterative thresholding optimization in light of an adjustable penalty for misclassification would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient in order to construct a method that reduces the blur and forces the reconstructed image to be as close as possible to a two-valued image, as taught by Di Zenzo (page 15, column 1, paragraph 3 through column 2, paragraph 2).

Sezgin and DiZenzo teach a method of using fuzzy entropy with an iterative optimization for thresholding a dataset as above. However, neither Sezgin nor DiZenzo specifically disclose the elements of claim 1 recited as “providing a dataset comprising a plurality of measurement data from a plurality of measurement samples” in step a) and “providing a predefined discrimination value for separating the measurement data into two different data categories” in step b).
However, the prior art to Martinis teaches a method for an automatic near-real time flood detection approach, which combines histogram thresholding and segmentation based classification, specifically oriented to the analysis of single-polarized very high resolution Synthetic Aperture Radar (SAR) satellite data (i.e., analyzing a dataset) (abstract). Martinis teaches analyzing three different images or data sets (i.e., a plurality of measurement samples) (page 307, 3.1 Data set) Martinis teaches that thresholding is one of the most popular image processing techniques to separate flooded from non-flooded imagery by assigning all elements of a SAR intensity image with a scattering cross-section lower than a given threshold to the class “flood” (page 303, column 2, paragraph 2). Martinis teaches one method for obtaining a global threshold which is used for the classification of X, simple mathematical operations such as the computation of the median or the arithmetic mean can be applied (page 307, column 1, X is a SAR scene (page 304, column 2, paragraph 4). Insofar as Martinis teaches that image segmentation partitions an image into uniform regions based on similarity criteria of gray values (page 308, column 2, paragraph 2), it is considered that Martinis fairly teaches the limitation of a predetermined discrimination value as a global threshold calculated by the median or arithmetic mean of the gray values in an image is predefined by the data set. This interpretation is supported by the limitations of dependent claim 5. Martinis teaches different techniques to extract one global threshold which is then integrated into a multi-scale segmentation process (page 304, column 2, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, to combine the method of Sezgin and Di Zenzo for using fuzzy entropic thresholding with an iterative thresholding optimization step to analyze the gray levels in an image with the method of Martinis for using a global threshold that is predefined by the data set to analyze a plurality of measurement samples. The nature of the problem to be solved, developing a program that perform the extraction of an object from a background using a cost minimization procedure, as taught by Di Zenzo (page 20, column 1, paragraph 6), as well as the need to establish an initial global threshold as taught by Martinis, to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate predefined threshold as a starting point for further optimization. Further, it would have been obvious to one of ordinary skill in the art to replace the multi-scale segmentation process taught by Martinis with the cost minimization method taught by Di Zenzo. The motivation would have been to introduce a cost term if one wishes to assign different weights to departures from the two ideal image levels, as taught by Di Zenzo (Page 15, column 2, paragraph 5).
claim 2, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin teaches analyzing the gray levels of pixels in images (page 146, column 1, paragraph 1). As Sezgin teaches that these gray levels are intensities (page 152, column 1, paragraph 2), it is considered that Sezgin fairly teaches the limitations of the claim.
Regarding claim 5, Sezgin in view Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach that the predefined discrimination value for separating the measurement data into two different data categories is the median, arithmetic mean or any percentile between the 15th and the 85th percentile of the measurement data.
However, Martinis teaches that thresholding algorithms are either based on global information or local information (page 304, column 1, paragraph 2), and one method for obtaining a global threshold which is used for the classification of X, simple mathematical operations such as the computation of the median or the arithmetic mean can be applied (page 307, column 1, paragraph 2), where X  is a Synthetic Aperture Radar scene (page 304, column 2, paragraph 4). 
Regarding claim 5, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, to combine the method of Sezgin, Di Zenzo, and Martinis for using fuzzy entropic thresholding with an iterative thresholding optimization step that penalizes misclassification with the median or arithmetic mean global threshold of Martinis to analyze the gray levels in an image. The nature of the problem to be solved, developing a program that perform the extraction of an object from a background using a 
Regarding claim 7, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach an error factor.
However, Di Zenzo teaches that m is a user supplied parameter that indicates pixel misclassification (page 19, column 1, paragraph 6). Insofar as Di Zenzo teaches that if misclassifications of object pixels as belonging to background are to be penalized more heavily than misclassifications of background pixels as object pixels (i.e., false negatives), then a value greater than 0.5 should be supplied (page 19, column 1, paragraph 6), it is considered that Di Zenzo teaches a scale between 0 and 1 (page 18, column 1, paragraph 5) for adjusting false negative and false positive expectations, with values above 0.5 indicating more penalties for false negatives. As a scale of 0 to 1 is analogous to a scale of 0 to 100, and as Di Zenzo teaches an example of m = 0.5 and a range of 0.5 < m < 1, it is considered that this range encompasses the instantly claimed range of an error factor is below or equal to 100, below or equal to 80, below or equal to 60, below or equal to 50, below or equal to 40, below or equal to 30, below or equal to 20 or below or equal to 10.
Regarding claim 8, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach any iterations.
However, Di Zenzo teaches fixing the number of iterations of the inner loop, or the iterations for determining the object and the background levels as described above, to a small value, typically of five, to achieve the same fitting function (page 20, column 1, paragraph 4). As 
Regarding claims 7 and 8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, to combine the method of Sezgin, Di Zenzo, and Martinis for using fuzzy entropic thresholding with an iterative thresholding optimization step to analyze the gray levels in an image with the error factor and predetermined number of iterations of Di Zenzo. Regarding claim 7, the motivation to incorporate m (i.e., an error factor) within a range of 0 to 1 would have been to associate a cost to each local departure of the approximating function from the theoretical values in order to produce as crisp an image as possible, as taught by Di Zenzo (page 19, column 1, paragraph 5). Regarding claim 8, the motivation to perform five iterations of the inner loop would have been to get almost the same fitting function as with larger iterations while speeding up the entire process, as taught by Di Zenzo (page 20, column 1, paragraph 4).
	

B.	Claims 3-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sezgin in view of Di Zenzo and Martinis, as applied to claim 1, and in further view of Chu et al. (WO 2014/153369 A1, IDS document).
Regarding claim 3, Sezgin in view of Di Zenzo and Martinis teach the method of claim 2 as described above. Sezgin does not teach that the intensity values of fluorescence, chemiluminescence, radiation or colorimetric changes.
However, the prior art to Chu teaches a method for analyzing biological reaction systems (i.e., analyzing a dataset) to determine a presence or absence of a fluorescent emission from each reaction site (abstract). Regarding step a), Chu teaches that the workflow begins with an input (i.e., providing) of raw images (i.e., a plurality of measurement samples) of a substrate including the plurality of reaction sites (i.e., a plurality of measurement data) [0054]. Chu teaches comparing the value of the local maximum to a predetermined threshold (i.e., a predefined discrimination value) to determine if the value should be selected for further analysis [0069], where the image data that corresponds to a reaction site, the data may be analyzed to determine if any fluorescent emissions due to amplification are detected from the reaction site (i.e., intensity values of fluorescence changes) [0059].
Regarding claim 4, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach that the plurality of measurement samples is derived from a single test sample.
However, Chu teaches that the workflow begins with an input of raw images (i.e., a plurality of measurement samples) of a substrate (i.e., a single test sample) including the plurality of reaction sites [0054]. Chu teaches that in digital PCR, a solution containing a i.e., a plurality of measurement samples is derived from a single test sample) [0042].
Regarding claim 9, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach a computer-implemented method.
However, Chu teaches that those skilled in the art will recognize that the operations of the various embodiments may implemented using hardware, software, firmware, or combinations thereof [00108].
Regarding claim 10, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach a further step of performing an analyzing assay and retrieving the measurement data from said assay.
However, Chu teaches using arrays to perform Digital Polymerase Chain Reaction [0003]. Insofar as Digital Polymerase Chain Reaction is a type of analyzing assay, as is supported by the disclosure at (page 11, paragraph 2), it is considered that Chu fairly teaches the limitations of the claim. Chu teaches receiving (i.e., retrieving) an image of a substrate including a plurality of reaction sites after a biological reaction has taken place [0006]. 
Regarding claim 11, Sezgin in view of Di Zenzo and Martinis teach the method of claim 10 as described above. Sezgin does not teach that the analyzing assay comprises Flow Cytometry, nucleic acid hybridization or immunohistology and imaging.
However, Chu teaches using arrays to perform Digital Polymerase Chain Reaction [0003]. Insofar as one of ordinary skill in the art understands that Polymerase Chain Reaction 
Regarding claim 12, Sezgin in view of Di Zenzo and Martinis teach the method of claim 11 as described above. Sezgin does not teach that the analyzing assay comprises nucleic acid amplification by digital polymerase chain reaction (dPCR).
However, Chu teaches using arrays to perform Digital Polymerase Chain Reaction [0003].
Regarding claim 13, Sezgin in view of Di Zenzo and Martinis teach the method of claim 1 as described above. Sezgin does not teach a computer-readable medium comprising a computer program code that when run on a data processing device carries out the method of claim 1.
However, Chu teaches that software and firmware can be stored on computer-readable media [00108].
	Regarding claims 3-4 and 9-13, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Sezgin, Di Zenzo, and Martinis for using fuzzy entropic thresholding with an iterative thresholding optimization step to analyze the gray levels in an image with the methods of Chu for analyzing dPCR data. Regarding claims 3-4 and 10-12, the nature of the problem to be solved, analyze an image of changes in fluorescence of a dPCR assay of a single test sample as taught by Chu, as well as the need to apply image analysis methods that allow for cost minimization thresholding to accomplish this goal, would have led one of ordinary skill in the art 
Regarding claims 9 and 13, it would have been obvious to one of ordinary skill in the art to employ software and firmware stored on computer-readable media to implement, as taught by Chu, the image analysis methods for analyzing dPCR data, as taught by Sezgin, Di Zenzo, Martinis, and Chu in order to automate the analysis. The courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (See MPEP 2144.04 III).

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                 
                                                                                                                                                                                       /Lori A. Clow/Primary Examiner, Art Unit 1631